Claims 23-27, 29-31, 33-36, 38, and 43-56 are currently pending with claims 1-22, 28, 32, 37 and 39-42 being cancelled.  
The rejections over Bowers taken alone and in combination with Stolyarov have been withdrawn in view of the present amendment and response.  Bowers teaches graphene nanostructures cause scattering of phonons, thereby diminishing the beneficial properties of the graphene sheet.  Hence, Bowers teaches away from a graphene layer comprising graphene platelets. 
The indicated allowability of claim 35 is withdrawn in view of the newly discovered references to Steiner, III (US 2014/0287641), Dang et al. (US 2015/0218730), Wadley et al. (US 2017/0028674), and Nosker et al. (US 2017/0218141).  Rejections based on the newly cited references follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 31, 46 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 25 and 46, it is confusing which layers are referred to the exterior layers.  Each claim  recites the limitation "the exterior layers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 31, it is unclear whether at least one of the graphene layers comprising graphene platelets, and at least one of the graphene layers of a planar layer of graphene are identical or different from each other.  Appropriate correction is required.  
As to claim 55, it is unclear whether a protective layer provided as an exterior layer is the same as or different from the protective layer set forth in claim 44.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 23-27, 29, 30, 33-36, 38, 43-50 and 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of US 2015/0218730 to Dang et al. (hereinafter “Dang”). 
Steiner discloses a composite structure useful as a bullet-proof vest, comprising alternating layers of aerogel material and a plastic plate (paragraphs 8 and 9).  
Steiner does not disclose the plastic plate comprising graphene platelets.  
Dang, however, discloses a composite material comprising a rigid-rod polymer and graphene nanoparticles dispersed therein such that thin layers of graphene sheets are intercalated with the rigid-rod polymer (abstract and paragraph 5).  The composite material is useful in construction of a bullet-proof vest (paragraph 6).  The graphene nanoparticle contains fewer than 10 graphene layers in a stacked arrangement (paragraph 49).  The nanoparticle structure and average composition has a thickness of 5-10 graphene monolayers (paragraph 116 and figure 6).  Given that a graphene monolayer has a thickness of 0.335 nm, the composite material would have a thickness of at least 3.35 nm overlapping the claimed range.   
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the thickness of the composite material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the thickness of the composite material is critical or provides unexpected results.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a composite material disclosed in Dang for the plastic plate disclosed in Steiner motivated by the desire to provide a bullet-proof vest having exceptional tensile strength and elongation-to-break properties. 
As to claims 24, 25, 27, 30, 45, 46, 48 and 50, Steiner discloses that the plastic plate is directly bonded to an adjacent aerogel layer without joining layer there between (paragraph 61).   
As to claims 26 and 47, Steiner discloses that a fastening element is provided along an edge of the composite structure to secure the plastic plate and aerogel layers together (paragraph 129).  
As to claims 33 and 53, Steiner discloses that the aerogel layer has a thickness of less than about 1000 microns overlapping the claimed range (paragraph 95).  In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the thickness of the aerogel layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the thickness of the aerogel layer is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the aerogel layer having a thickness in the range instantly claimed motivated by the desire to provide sufficient impact absorbing from projectiles including bullets or shrapnel.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claims 34 and 54, Steiner discloses that the aerogel layer is a polyimide aerogel (paragraph 71). 
As to claim 35, 36 and 55, Steiner discloses that the alternating layers are further bonded to an ultra-high molecular weight polyethylene fiber sheet (paragraph 145; and figure 22).  
As to claims 38 and 56, Steiner discloses that the composite structure is useful in construction of a bullet-proof vest (paragraph 8). 

Claims 23-27, 30, 33-36, 38, 43-50 and 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of US 2017/0218141 to Nosker et al. (hereinafter “Nosker”). 
Steiner discloses a composite structure useful as a bullet-proof vest, comprising alternating layers of aerogel material and a plastic plate (paragraphs 8 and 9).  
Steiner does not disclose the plastic plate comprising graphene platelets.  
Nosker, however, discloses a composite material useful as a personnel armor, comprising a polymer matrix and graphene platelets dispersed therein (abstract and paragraph 47).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a composite material disclosed in Nosker for the plastic plate disclosed in Steiner motivated by the desire to provide a bullet-proof vest with excellent impact absorption performance.  
As to claims 24, 25, 27, 30, 45, 46, 48 and 50, Steiner discloses that the plastic plate is directly bonded to an adjacent aerogel layer without joining layer there between (paragraph 61).   
As to claims 26 and 47, Steiner discloses that a fastening element is provided along an edge of the composite structure to secure the plastic plate and aerogel layers together (paragraph 129).  
As to claims 33 and 53, Steiner discloses that the aerogel layer has a thickness of less than about 1000 microns overlapping the claimed range (paragraph 95).  In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the thickness of the aerogel layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the thickness of the aerogel layer is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the aerogel layer having a thickness in the range instantly claimed motivated by the desire to provide sufficient impact absorbing from projectiles including bullets or shrapnel.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claims 34 and 54, Steiner discloses that the aerogel layer is a polyimide aerogel (paragraph 71). 
As to claim 35, 36 and 55, Steiner discloses that the alternating layers are further bonded to an ultra-high molecular weight polyethylene fiber sheet (paragraph 145; and figure 22).  
As to claims 38 and 56, Steiner discloses that the composite structure is useful in construction of a bullet-proof vest (paragraph 8). 

Claims 44-51, and 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of US 2017/0028674 to Wadley et al. (hereinafter “Wadley”). 
Steiner discloses a composite structure useful as a bullet-proof vest, comprising alternating layers of aerogel material and non-aerogel material (paragraphs 8 and 9).  
Steiner does not disclose the non-aerogel material comprising a graphene layer.    
Wadley, however, discloses a graphene composite comprising alternating layers of graphene layer and a polyethylene layer (paragraph 162).  The graphene composite is useful in construction of an armor gear and accessories for military personnel (paragraph 72).  The graphene layer is a monolayer having a thickness of 0.335 nm (paragraph 163).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a graphene layer disclosed in Wadley for the non-aerogel material disclosed in Steiner motivated by the desire to provide excellent impact absorption performance.  
As to claims 45, 46, 48 and 50, Steiner discloses that the non-aerogel material is directly bonded to an adjacent aerogel layer without joining layer there between (paragraph 61).   
As to claim 47, Steiner discloses that a fastening element is provided along an edge of the composite structure to secure the non-aerogel material and aerogel layers together (paragraph 129).  
As to claim 52, Wadley discloses that the graphene layer is a monolayer having a thickness of 0.335 nm (paragraph 163).  
As to claim 53, Steiner discloses that the aerogel layer has a thickness of less than about 1000 microns overlapping the claimed range (paragraph 95).  In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the thickness of the aerogel layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the thickness of the aerogel layer is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the aerogel layer having a thickness in the range instantly claimed motivated by the desire to provide sufficient impact absorbing from projectiles including bullets or shrapnel.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 54, Steiner discloses that the aerogel layer is a polyimide aerogel (paragraph 71). 
As to claim 55, Steiner discloses that the alternating layers are further bonded to an ultra-high molecular weight polyethylene fiber sheet (paragraph 145; and figure 22).  
As to claim 56, Steiner discloses that the composite structure is useful in construction of a bullet-proof vest (paragraph 8). 

Claims 44-50, and 53-56 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Steiner.
As to claims 44, 55 and 56, Steiner discloses a composite structure comprising alternating layers of aerogel material and carbon nanotube plies and said alternating layers bonded to an ultra-high molecular weight polyethylene fiber sheet (paragraph 145; and figure 22).  The composite structure is suitable for ballistic applications including bullet-proof vest (paragraph 143). 
The carbon nanotubes consist of rolled graphene sheet built from sp2 hybridized carbon atoms; therefore, the examiner equates the carbon nanotube plies to the claimed graphene layer.    
As to claims 45, 46, 48, and 50, the carbon nanotube ply is bonded to an adjacent aerogel layer (paragraphs 128 and 144). 
As to claim 47, a fastening element is provided along an edge of the composite structure to secure the carbon nanotube plies and aerogel layers together (paragraph 129).  
As to claim 49, Steiner discloses the carbon nanotube plies having a thickness of 20 to 60 microns which overlaps the claimed range (paragraph 127).  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the thickness of the carbon nanotube plies will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the thickness of the carbon nanotube plies profile is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the carbon nanotube plies having a thickness of 20 microns motivated by the desire to provide sufficient impact absorbing from projectiles including bullets or shrapnel.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 53, the aerogel layer has a thickness of less than about 1000 microns overlapping the claimed range (paragraph 95).  In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the thickness of the aerogel layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the thickness of the aerogel layer is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the aerogel layer having a thickness in the range instantly claimed motivated by the desire to provide sufficient impact absorbing from projectiles including bullets or shrapnel.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 54, the aerogel layer is a polyimide aerogel (paragraph 71). 
As to claims 55 and 56, Steiner discloses a composite structure comprising alternating layers of aerogel and carbon nanotube plies and said alternating layers bonded to an ultra-high molecular weight polyethylene fiber sheet (paragraph 145; and figure 22).  The composite structure is useful as a bullet-proof vest (paragraph 8). 

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788